DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of Invention
The title of the invention does not correspond to the claimed subject matter.  A new title that is clearly indicative of the invention to which the claims are directed is required. See MPEP 606.01.
The Examiner proposes that the Title be amended to “Inspection System, Apparatus and Method Using Multiple Angle Illumination” or something similar that truly corresponds to what is being claimed.
Drawings
The drawings filed on 12/12/2020 have been accepted by the Examiner for examination purposes.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 08/06/2020 and 03/22/2021 have been considered.  Signed and initialed PTO-1449s that correspond to the IDSs are attached herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 

Lighting device in claims 1, 3-5, 7, 10-13 and 15;
Image capture device in claims 1, 3-6 and 10-15;
Body unit in claims 4, 5, 12 and 13; and, 
Guide unit in claims 6 and 14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokura et al (U. S. Patent 5,267,217).

Claim 1 is rejected because Tokura et al (Tokura hereinafter) teaches of an inspection system for inspecting an inspection target using an inspection target image, comprising: 5a first lighting device 2 configured to irradiate light onto the inspection target 7 from a given direction; a second lighting device 3, provided between the inspection target 7 and the first lighting device 2, configured to irradiate light onto the inspection target from an oblique direction with respect to the given direction; 10an image capture device 1 provided at a position opposite to a position of the inspection target 7 with respect to the first lighting device 2 and the second lighting device 3 in the given direction, the image capture device 1, the first lighting device 2, the second lighting device 3, and the inspection target being aligned along the given direction; and circuitry 11, 12 configured to 15acquire an image of the inspection target 7, captured by the image capture device 1 with the light having been irradiated onto the inspection target from the first lighting device 2, as a first inspection target image of the inspection target; and acquire an image of the inspection target 7, captured by the image capture device 1 with 3, as a second inspection target image of the inspection target, wherein an inspection of the inspection target is performed based on the first inspection target image and the second inspection target image of the inspection target (see col. 2, line 43 – col. 4, line 23; Figure 1).

    PNG
    media_image1.png
    387
    560
    media_image1.png
    Greyscale


Note that image memory 11 stores the image acquired by the camera 1 when the target 7 is illuminated by the first light source 2 to create image data M1, and image memory 12 stores the image acquired by the camera 1 when the target 7 is illuminated obliquely by the second light source 3 to create image data M2, and M1 and M2 are used by the image processor 13 to create image data M3, which the CPU 15 uses to determine the shape quality of the target 7
Claim 4 is rejected for the same reasons of rejection of claim 1 as detailed above and because Tokura teaches that the first lighting device 2 includes a first body unit having a ring-shape (see col. 2, lines 65-66), 15a first light source provided on a face of the first body unit facing the inspection target 7, wherein the first light source irradiates light onto the inspection target 7, set at an imaging position of the image capture device, from the given direction (see col. 2, lines 62-66).  

Claim 10 is rejected for the same reasons of rejection of claim 1 as detailed above because claim 10 is directed to an inspection apparatus for inspecting an inspection target using an inspection target image as in claim 1, and comprises limitations that are identical to that claimed in claim 1.

Claim 12 is rejected for the same reasons of rejection of claim 4 as detailed above because claim 12 is directed to the ring-shaped first lighting device and comprises limitations that are identical to that claimed in claim 4.

Claim 15 is rejected for the same reasons of rejection of claim 1 as detailed above because claim 15 is directed to a method of using the apparatus of claim 1, and comprises limitations that are similar to that claimed in claim 1 except that they are method-steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tokura et al (U. S. Patent 5,267,217) in view of Kim (U. S. Patent 6,542,236 B1).

With regard to claims 5 and 13: 
Tokura teach all claim limitations as detailed in the rejection of claims 1 and 10 above, except that the second lighting device 32 includes a second body unit 30 having a ring shape and an inner wall face having a tapered shape (see Figure 3), and a second light source 32 provided on the inner wall face of the second body unit 30, in an inspection system for inspecting an inspection target using an inspection target image to determine the shape quality of the target.
Kim teaches of second lighting device includes a second body unit having a ring shape and an inner wall face having a tapered shape, and a second light source provided on the inner wall face of the second body unit, in an inspection system for inspecting an inspection target 34 using an inspection target image to determine the shape quality of the target (see col. 5, line 26 – col. 6, line 5; Figure 3).
In view of Kim’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Kim’s teachings into Tokura’s apparatus due to the fact that directing the illumination directly at a target would provide a higher quantity of light at the target resulting in more accurate measurements or imaging of the target in an inspection system for inspecting an inspection target using an inspection target image to determine the shape quality of the target.




    PNG
    media_image2.png
    731
    476
    media_image2.png
    Greyscale


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tokura et al (U. S. Patent 5,267,217) in view of Case et al (US 2006/0075631 A1).
With regard to claims 6 and 14:
Tokura teach all claim limitations as detailed in the rejection of claims 1 and 10 above, except for a guide unit configured to guide the inspection target to the imaging position of the image capture device, in an inspection system for inspecting an inspection target using an inspection target image to determine the shape quality of the target.
Case et al (Case hereinafter) teaches of, in an inspection system for inspecting an inspection target 104 using an inspection target image to determine the shape quality of the target (see paragraph [0040]; Figure 3).
In view of Case’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Case’s teachings into Tokura’s apparatus due to the fact that placement of inspection targets can be automated for volume and accuracy in a manufacturing environment inspection system for inspecting an inspection target using an inspection target image to determine the shape quality of the target.

    PNG
    media_image3.png
    305
    341
    media_image3.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tokura et al (U. S. Patent 5,267,217) in view of Kobayashi et al (U. Patent 5,245,671).

With regard to claim 7:
Tokura teach all claim limitations as detailed in the rejection of claim 1 above, except for a circuitry that sets an illuminance level of the first lighting device and an illuminance level of the second lighting device, in an inspection system for inspecting an inspection target using an inspection target image to determine the shape quality of the target.
Kobayashi et al (Kobayashi hereinafter) teaches of, in an inspection system for inspecting an inspection target 7 (see Figure 3) using an inspection target image to determine the shape quality of the target (see col. 10, line 21 – col. 11, line 17 Figure 3), wherein “the quantity of the colored light outputted by each of the light emitting elements 28, 29, 30 is adjusted by an imaging controller 31” (see col. 11, lines 12-15; Figure 4).
In view of Kobayashi’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Kobayashi’s teachings into Tokura’s apparatus due to the fact that by controlling the light sources that illuminates an inspection target the quantity of light  incident on the target can optimized to obtain the best image quality of the target in an inspection system for inspecting an inspection target using an inspection target image to determine the shape quality of the target.



    PNG
    media_image4.png
    331
    676
    media_image4.png
    Greyscale



The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.

Allowable Subject Matter
Claims 2-3, 8-9 and 11 are objected to because they are dependent on a rejected base claim, but would be allowable if their respective parent claim(s) are amended to overcome the rejection(s).  Claims 2-3, 8-9 and 11 would be allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious the limitations claimed in claims 2-3, 8-9 and 11, in combination with the rest of the limitations of the respective claims.
Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886